In a proceeding, inter alia, to invalidate petitions designating Rhoda S. Jacobs et al., as candidates in the Democratic Party primary election to be held on September 9, 1980 for the office, inter alia, of Member of the Assembly from the 43rd Assembly District, the appeal is from a judgment of the Supreme Court, Kings County, dated August 28, 1980, which, inter alia, dismissed the proceeding. Judgment affirmed, without costs or disbursements. No opinion. Hopkins, J. P., Lazer, Rabin and Margett, JJ., concur.